Title: To Alexander Hamilton from George Washington, 10 November 1795
From: Washington, George
To: Hamilton, Alexander



My dear Sir,
Philadelphia 10th. Nov. 1795.

(Private)
Your favor of the 5th. has been duly received, but nothing was said in it of young Fayette. I am willing, as I said in my last, to receive him under any circumstances, or in any manner you may conceive best; & wish to know what that is.
Having, since I wrote to you on the 29th. ult received more agreeable—tho’ not conclusive—accounts from abroad, I pray you to suspend your superstructure until you receive a ground plan from me, which shall be in a few days with better, or at least with more ample materials.
Yours always—and very affectionately

Go: Washington
Colo. Hamilton

